Label Matrix for local noticingCase 6:19-bk-01320-KJ       DocN.A.
                                              BANK OF AMERICA,   31-1 Filed 12/06/19   Page
                                                                                        BANK OF1 AMERICA,
                                                                                                 of 3 N.A.
113A-6                                        P.O. Box 31785                            c/o Frenkel Lambert et al
Case 6:19-bk-01320-CCJ                        TAMPA, FL 33631-3785                      One East Broward Blvd., Suite 1430
Middle District of Florida                                                              Fort Lauderdale, FL 33301-1844
Orlando
Fri Dec 6 09:52:53 EST 2019
Fidelity Bank                                 Florida Dept of Revenue                   IRS
c/o Hiday & Ricke, P.A.                       P.O. Box 6668                             Centralized Insolvency Operations
P.O. Box 550858                               Tallahassee, FL 32314-6668                P.O. Box 7346
Jacksonville, FL 32255-0858                                                             Philadelphia, PA 19101-7346


United States Trustee - ORL7/13 7           Alltran Financial, LP                       (p)BANK OF AMERICA
Office of the United States Trustee         PO Box 722929                               PO BOX 982238
George C Young Federal Building             Houston, TX 77272-2929                      EL PASO TX 79998-2238
400 West Washington Street, Suite 1100
Orlando, FL 32801-2210

Bank of America                             Bank of America                             Bank of America, N.A.
4909 Savarese Circle                        PO Box 31785                                P O Box 982284
Tampa, FL 33634-2413                        Tampa, FL 33631-3785                        El Paso, TX 79998-2284



Barclays Bank Delaware                      Capital One Bank                            Chase Bank USA, N.A.
Po Box 8803                                 Attn: Bankruptcy Dept.                      c/o National Bankruptcy Services, LLC
Wilmington, DE 19899-8803                   Po Box 30285                                P.O. Box 9013
                                            Salt Lake City, UT 84130-0285               Addison Texas 75001-9013


Chase Card                                  Client Services, Inc                        Colleen Lehmann, Esq
Po Box 15298                                3451 Harry Truman Blvd                      PO Box 290335
Wilmington, DE 19850-5298                   Saint Charles, MO 63301-9816                Tampa, FL 33687-0335



Convergent Outsourcing                      Credence Resource Mgmt                      FNB Omaha
800 SW 39th Street #100                     17000 Dallas Pkwy Ste 20                    PO Box 3412
PO Box 9004                                 Dallas, TX 75248-1938                       Omaha, NE 68103-0412
Renton, WA 98057-9004


Fidelity Bank                               Financial Recovery Services                 First Bankcard
Pob 105075                                  PO Box 385908                               PO Box 2557
Atlanta, GA 30348-5075                      Minneapolis, MN 55438-5908                  Omaha, NE 68103-2557



First National Bank of Omaha                First Source Advantage LLC                  Florida Department of Revenue
1620 Dodge Street, Stop code 3105           205 Bryant Woods South                      Bankruptcy Unit
Omaha, NE 68197-0002                        Amhearst, NY 14228-3609                     Post Office Box 6668
                                                                                        Tallahassee FL 32314-6668


Frenkel Lambert Weiss                       GC Services Limited Ptnrshp                 I C System Inc
Weisman & Gordon LLP                        6330 Gulfton                                Po Box 64378
1 East Broward Blvd #1430                   Houston, TX 77081-1108                      Saint Paul, MN 55164-0378
Fort Lauderdale, FL 33301-1844
Internal Revenue Service        Case 6:19-bk-01320-KJ
                                               MSKP Orlando Doc
                                                            Square31-1
                                                                   LLC              Filed 12/06/19      Page   2 of 3Square LLC
                                                                                                         MSKP Orlando
Post Office Box 7346                                 Benesch Friedlander Coplan                           c/o Brett R Renton, Esq
Philadelphia PA 19101-7346                           & Aronoff                                            Shutts & Bowen, LLP
                                                     200 Public Square, Ste 2300                          300 S Orange Ave #1600
                                                     Cleveland, OH 44114-2378                             Orlando, FL 32801-3382

MSKP Orlando Square, LLC                             Madison Creek HOA                                    Madison Creek HOA
c/o James A. Timko, Esq.                             c/o Jennifer L Davis, Esq                            c/o Towers Property Mgmt Inc
Shutts & Bowen LLP                                   Clayton & McCulloh                                   1320 N Semoran Blvd #100
300 S. Orange Ave., #1600                            1065 Maitland Cnt Commons Bl                         Orlando, FL 32807-3552
Orlando, FL 32801-3382                               Maitland, FL 32751-7437

Midland Funding LLC                                  Midland Funding LLC                                  Monarch Recovery Mgmt Inc
2365 Northside Drive                                 PO Box 2011                                          3260 Tillman Drive
Suite 300                                            Warren, MI 48090-2011                                Suite 75
San Diego, CA 92108-2709                                                                                  Bensalem, PA 19020-2059


NCB Mgmt Services, Inc                               Oxygen Recovery Group                                (p)PORTFOLIO RECOVERY ASSOCIATES LLC
Po Box 1099                                          1 Hillcrest Ctr                                      PO BOX 41067
Langhorne, PA 19047-6099                             Spring Valley, NY 10977-3745                         NORFOLK VA 23541-1067



Seminole County Tax Collector                        Syncb / Home Design                                  T Mobile/T-Mobile USA Inc
Post Office Box 630                                  PO Box 965036                                        by American InfoSource as agent
Sanford FL 32772-0630                                Orlando, FL 32896-5036                               PO Box 248848
                                                                                                          Oklahoma City, OK 73124-8848


TIAA, FSB                                            Tiaa Bank                                            Laurie K Weatherford
301 West Bay Street                                  PO Box 620139                                        Post Office Box 3450
Jacksonville, Florida 32202-5147                     Atlanta, GA 30362-2139                               Winter Park, FL 32790-3450



Robert H Pflueger                                    Van T. Bui
Robert H Pflueger PA                                 1421 Arbitus Circle
377 Maitland Avenue                                  Oviedo, FL 32765-8046
Suite 1002
Altamonte Springs, FL 32701-5442



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Bank of America                                      (d)Bank of America                                   Portfolio Recovery Assoc
1100 North King Street                               Po Box 982238                                        Attn: Bankruptcy
Wilmington, DE 19884                                 El Paso, TX 79998                                    Po Box 41067
                                                                                                          Norfolk, VA 23541


(d)Portfolio Recovery Associates, LLC
POB 41067
Norfolk VA 23541
                              Case 6:19-bk-01320-KJ              Doc 31-1        Filed 12/06/19         Page 3 of 3


                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)BANK OF AMERICA, N.A.                             (d)BANK OF AMERICA, N.A.                             (u)TIAA, FSB
                                                     P.O. Box 31785
                                                     TAMPA, FL 33631-3785



(d)Bank of America, N.A.                             End of Label Matrix
P.O. Box 31785                                       Mailable recipients    49
Tampa, FL 33631-3785                                 Bypassed recipients     4
                                                     Total                  53
